Citation Nr: 0331856	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from November 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The Board notes that veteran filed a claim of entitlement to 
service connection for a nervous condition in February 1970.  
That claim was denied in a May 1970 rating decision.  In 
October 1997, the veteran filed a claim of entitlement to 
service connection for schizophrenia.  The claim was denied 
in a November 1998 rating decision and the veteran initiated 
a timely appeal.  Because the veteran's initial claim 
included only a "nervous condition" and the subsequent 
claim was for diagnosed schizophrenia, the Board considers 
the claims to be separate.  See Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (concluding that "a claim based on 
the diagnosis of a new mental disorder, taken alone or in 
combination with a prior diagnosis of a related mental 
disorder, states a new claim . . . when the new disorder had 
not been diagnosed and considered . . ."). 

The veteran's claim of entitlement to service connection for 
schizophrenia will be addressed only in the REMAND portion of 
this decision. 


FINDINGS OF FACT

1.	In an unappealed May 1970 rating decision, the RO denied 
service connection for a nervous condition.

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's May 1970 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.	The May 1970 rating decision denying service connection 
for a nervous condition is final.  38 U.S.C.A. §§  5103, 
5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the May 1970 rating decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for an acquired 
psychiatric disorder on the basis that he has submitted new 
and material evidence.  The Board observes that the veteran's 
service connection claim was originally denied in a May 1970 
rating decision.  At that time, the RO acknowledged that the 
veteran noted complaints of nightmares, depression, and 
excessive worry on his service induction examination report.  
However, the claim was denied on the basis that the disorders 
had preexisted service and had not been aggravated therein.  
The May 1970 rating decision is final.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2002).  

In October 1997, the veteran filed a claim of entitlement to 
service connection for schizophrenia.  At that time, he also 
stated that he wished to be rated as service-connected for a 
psychiatric disorder.  A November 1998 rating decision denied 
the veteran's claim.  The veteran disagreed with that 
decision and initiated a timely appeal.  In a February 2001 
remand, the Board addressed the issue of entitlement to 
service connection for an acquired psychiatric disorder.  As 
there is a prior final determination for an acquired 
psychiatric disorder, the May 1970 rating decision, the Board 
is now required to decide whether new and material evidence 
has been presented before reopening and adjudicating the 
merits of the claim.  See Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the May 1970 rating 
decision, the veteran has submitted VA outpatient treatment 
records, private treatment reports, and a VA examination 
report.  In addition, he was provided with a personal hearing 
in May 2003, the transcript of which is included in the 
claims folder.  These records show continued treatment for a 
psychiatric disorder.  During his treatment, the veteran was 
diagnosed with schizoaffective disorder, major depression, 
anxiety, schizophrenia, and a personality disorder.  In 
addition, the September 2001 VA examiner stated that the 
veteran's current psychiatric symptomatology was related to 
symptomatology shown in service medical records.  Presuming 
the truthfulness of the evidence that has been presented, it 
bears directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran has a current 
psychiatric disorder that is etiologically related to active 
service.  Moreover, it is the Board's opinion that this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2002).  Accordingly, the Board 
finds that the veteran has submitted new and material 
evidence, and his claim is reopened.

The Board thus finds that new and material evidence has been 
presented to reopen the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder.  
However, given VA's statutory duty to assist the veteran, and 
in order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of this issue is necessary.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Although some provisions of the VCAA also apply 
to the question of whether new and material evidence has been 
submitted to reopen the claim, the Board's favorable 
resolution of that question mitigates any due process issues.  
Following the development as requested below, the issue of 
the veteran's entitlement to service connection for an 
acquired psychiatric disorder to include schizophrenia will 
be ready for appellate review.  


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder; the appeal is granted to this extent 
only.  




REMAND

The Board has determined that additional development is 
necessary in the present case.  

The veteran has filed a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  During VA outpatient treatment and at his 
September 2001 VA examination, the veteran was diagnosed with 
schizoaffective disorder, major depression, anxiety, 
schizophrenia, and a personality disorder.  As such, the 
Board finds that an additional examination is necessary to 
determine what psychiatric disorder the veteran currently 
suffers from, and what disorder, if any, is etiologically 
related to his active service.  Moreover, the veteran 
submitted VA outpatient treatment records at his May 2003 
personal hearing that had not previously been included in the 
claims folder.  The RO has not had the opportunity to 
consider this additional evidence.  In Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (DAV) the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2), allowing the Board to undertake action 
essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration or obtain waiver of initial RO 
consideration of that evidence.  As such, the RO should 
consider this additional evidence prior to appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  The 
Board also finds that there may be additional medical records 
relevant to the present case that have not been obtained.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the Federal 
Circuit held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the United 
States Supreme Court's and the Federal Circuit's binding 
authority.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  As noted, the VCAA became law in November 2000.  The 
veteran filed his service connection claim in October 1997 
and the claim remains pending before VA.  Thus, to the extent 
that the Kuzma case may be distinguished from the instant 
case because of the finality of the Board decision in Kuzma 
at the time of the November 2000 VCAA enactment date, the 
Board finds that such provisions of the VCAA are applicable 
to this pending appeal.  

In a March 2001 letter, the veteran was informed of the 
notice and assist provisions of the VCAA.  However, in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103 (b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in DAV 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The RO should ensure that the veteran 
is provided adequate notice as to all applicable provisions 
of the VCAA by the RO, including what evidence would 
substantiate his specific claim, the required time period for 
the receipt of evidence, and the division of responsibility 
for obtaining specific substantiating evidence.  See, e.g., 
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, supra. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Any notice given, or action 
taken thereafter, must comply with the 
holding of Paralyzed Veterans of America, 
et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003) and any other 
applicable legal precedent.   

2.  The RO should contact the veteran and 
ask him to provide clarifying information 
with respect to his hospitalization at 
Illinois State Hospital in 1988 including 
the location of that facility.  Once the 
information has been provided and the 
proper authorizations have been received, 
contact the hospital and obtain all 
treatment records, examinations, notes, 
consults, and complete clinical records 
pertaining to treatment of the veteran in 
1988.  If no such records can be found, 
or if they have been destroyed, as for 
specific confirmation of that fact.  

3.  The RO should contact the Lakeside VA 
Medical Center in Chicago, Illinois and 
obtain all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran in March 1993.  
If no such records can be found, or if 
they have been destroyed, as for specific 
confirmation of that fact.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination by a board of two 
psychiatrists, if available, to determine 
the nature, extent and etiology of all of 
the veteran's diagnosed psychiatric 
disorders.  The examiners are requested 
to examine the veteran separately and 
then confer and reconcile their 
diagnoses.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiners should be accomplished.  
The examiners should integrate the 
previous psychiatric findings and 
diagnoses, particularly the September 
2001 VA examination report and subsequent 
VA outpatient treatment records, with 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  The examiners are 
requested to offer comments and opinions 
on the following: 

(a) Does the veteran currently have 
schizophrenia?  If yes, is it at 
least as likely as not that the 
veteran's schizophrenia is 
etiologically related to his active 
service?
(b) Does the veteran currently have 
a psychiatric disorder, other than 
schizophrenia, that is at least as 
likely as not etiologically related 
to active service? 
(c) If the answer to (b) is no, did 
the veteran have a psychiatric 
disorder that preexisted his 
military service and was 
permanently worsened during 
service?
(d) Noting the veteran's in-service 
and post-service diagnoses of a 
personality disorder, comment on 
whether the veteran in fact had a 
personality disorder during active 
service and whether he also had a 
mental disorder that was 
superimposed on that personality 
disorder during active service.  

Clear rationale and a discussion of the 
facts in this case should support all 
opinions, while a discussion of the 
medical principles involved would be of 
considerable assistance to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim should be afforded expeditious treatment by the 
RO.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



